MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                          FILED
regarded as precedent or cited before any                            Mar 15 2019, 11:09 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Kevin Martin                                             Curtis T. Hill, Jr.
Wabash Valley Correctional Facility                      Attorney General
Carlisle, Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Kevin Martin,                                            March 15, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-CT-2940
        v.                                               Appeal from the Sullivan Superior
                                                         Court
Richard Brown, et. al.,                                  The Honorable Hugh R. Hunt,
Appellees-Defendants                                     Judge
                                                         Trial Court Cause No.
                                                         77D01-1807-CT-361



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-2940 | March 15, 2019                Page 1 of 4
                                               Case Summary
[1]   Kevin Martin, an inmate at the Wabash Valley Correctional Facility

      (“WVCF”), appeals the trial court’s order entering judgment on the pleadings

      and dismissing with prejudice his complaint filed against Richard Brown,

      Charles Dugan, Michelle Martin, and Jerricha Meeks (collectively “the

      Defendants”).1 He makes various assertions of trial court error. Concluding

      that he has waived our review of these alleged errors, we affirm.


                                      Discussion and Decision
[2]   We begin by noting that Martin proceeds pro se. A litigant who proceeds pro se

      is held to the same rules of procedure that trained counsel is bound to follow

      Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert.

      dismissed. Pro se litigants are afforded no inherent leniency simply by virtue of

      being self-represented. Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014). One

      risk a litigant takes when he proceeds pro se is that he will not know how to

      accomplish all the things an attorney would know how to accomplish. Smith,
907 N.E.2d at 555. When a party elects to represent himself, there is no reason

      for us to indulge in any benevolent presumption on his behalf or to waive any

      rule for the orderly and proper conduct of the appeal. Foley v. Mannor, 844
N.E.2d 494, 496 n.1 (Ind. Ct. App. 2006).



      1
       From what we can gather, it appears that each of the Defendants is or was an employee or official of
      WVCF. Martin’s complaint appears to allege a tort claim against the Defendants as well as claims for
      violations of his civil rights.



      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2940 | March 15, 2019                   Page 2 of 4
[3]   Although failure to comply with the appellate rules does not necessarily result

      in waiver of the issues presented, it is appropriate where, as here, such

      noncompliance substantially impedes our review. In re Moeder, 27 N.E.3d 1089,

      1097 (Ind. Ct. App. 2015), trans. denied. First, Indiana Appellate Rule 43(C)

      states that an appellate brief “shall be produced in a neat and legible manner[.]”

      Much of the handwritten text in Martin’s fourteen-page appellate brief and his

      ninety-seven-page appendix is virtually illegible. Consequently, there are

      countless words and sentences that we are unable to decipher or understand.


[4]   Additionally, Martin’s appellate brief contains no statement of case or

      statement of facts as required by Indiana Appellate Rules 46(A)(5) and -(A)(6).

      Accordingly, we have been provided no explanation of “the nature of the case,

      the course of proceedings relevant to the issues presented for review, and the

      disposition of these issues by the trial court[,]” and we have been provided no

      “facts relevant to the issues presented for review.” Ind. Appellate Rules

      46(A)(5), -(A)(6). Moreover, Indiana Appellate Rule 46(A)(8) requires that

      contentions in an appellant’s brief be supported by cogent reasoning and

      citations to authorities, statutes, and the appendix or parts of the record on

      appeal. Martin’s brief is replete with bald statements and assertions

      unsupported by cogent argument. The mere citation to legal authority in

      support of an argument is insufficient if it is not also supported by cogent

      reasoning.


[5]   We will not search the record to find a basis for a party’s argument, nor will we

      search the authorities cited by a party in order to find legal support for his

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2940 | March 15, 2019   Page 3 of 4
      position. Thomas v. State, 965 N.E.2d 70, 77 n.2 (Ind. Ct. App. 2012). In short,

      this Court will “not become an advocate for a party, or address arguments that

      are inappropriate or too poorly developed or expressed to be understood.” Basic

      v. Amouri, 58 N.E.3d 980, 984 (Ind. Ct. App. 2016). Failure to abide by our

      appellate rules of procedure has resulted in waiver of Martin’s claims on appeal.

      See, e.g., Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App. 2009). We affirm

      the trial court in all respects.


[6]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2940 | March 15, 2019   Page 4 of 4